Title: 17th.
From: Adams, John Quincy
To: 


       Was at Kendall’s chamber after dinner; and likewise drank tea there. At home all the evening reading and writing; a number of junior’s had quite a frolic in Clarkes chamber.
       Samuel Angier from Medford, was 20 the 8th. of last November. Although his chamber is directly opposite to mine, I have but little intercourse with him. His character is far from amiable. Envy and vanity appear to me to be the most remarkable traits which distinguish him. He always appears discontented with himself and with all the world beside. There is but one person, of whom he speaks uniformly, and invariably well; and perhaps this is because, no one will ever take the task from him. Such is his admiration for this gentleman, that being incapable of displaying the same talents he is contented with aping his foibles which are sufficiently numerous and conspicuous. He proposes studying physic, and in that profession I hope, he will be useful; for any other he would not be suited, for I believe he would be a surly lawyer, and, an illiberal bigoted divine.
      